Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 08/28/2020, the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claim 7 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,885,730.  This is a statutory double patenting rejection.
Obvious Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, please visit www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The USPTO Internet website contains terminal disclaimer forms which may be used.  Refer to www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. 
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 U.S. Patent No. 10,885,730.
Regarding claim 1, claim 1 of the ‘730 Patent discloses the limitations of instant claim 1 along with additional limitations of instant claim 7.  Therefore, claim 1 of the ‘730 Patent is broader that instant claim 1.   Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").    Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to omitted the additional elements, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
The dependent claims correspond as listed in the table following the ODP rejections.
17006353	10885730
1		1
2		2
3		3
4		4
5		5
6		6
7		1
8		7
9		8
10		9
11		10

Claim Objections
Claims 1-7 are objected to because of the following informalities:
Claims 1-7 end with a semi-colon.  Proper claims are in the form of a sentence that ends with a period. See MPEP 608.01(m) and 37 CFR 1.75.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Moudy (US 2009/0201198) in view of Obaidi (US 2018/0089917).
Regarding claim 1, Moudy discloses a method for shipping and handling of goods based on automatically operated, dual-access storage boxes (system and method for delivery of goods based on electronically controlled delivery box 100 with front door 102 and second door 110 in title and abstract, fig. 1 and par 0028), the method comprising the steps of:
(A) providing at least one computerized dual-access storage box (electronically controlled delivery box 100), at least one vehicle-authentication module (outside card reader 106 and/or RFID sensor 302), a controller module 150, and at least one courier vehicle (shipping or transportation company vehicle 18), wherein the computerized dual-access storage box is mounted onto a curbside (fixed location accessed by delivery vehicle), and wherein the computerized dual-access storage box comprises a vehicle-side door and a recipient-side door (front door 102 and second door 110), and wherein the vehicle-side door and the recipient-side door are electronically connected to the controller module (controller 150 connected in communication with front door lock 104 and second 
(B) receiving an authentication request from the courier vehicle with the vehicle-authentication module (card reader 106 reading security code and/or senor 302 receiving RFID access code in pars 0033, 0041);
(C) relaying an authentication confirmation from the vehicle-authentication module to the controller module, if the authentication request is verified by the vehicle-authentication module (controller module 105 reads valid code from reader and/or sensor in par 0033, 0041, 0046);
(D) relaying a first unlock command from the controller module to the computerized dual-access storage box, if the authentication confirmation is relayed to the controller module (controller module communicating activation command to the lock 104 in par 0028, 0033, 0046-0047);
(E) executing the first unlock command on the vehicle-side door with the computerized dual-access storage box (the front lock activates to unlock the front door for delivery in par 0028, 0047);
(F) receiving a user unlocking request with the controller module (controller module receives user code from inside user interface 154 and/or RFID sensor 304 in pars par 0033, 0042-0043, 0049) ;
(G) relaying a second unlock command from the controller module to the computerized dual-access storage box, if the user unlocking request is verified by the controller module (controller module communicating activation command to second lock if the user/customer is valid in pars 0033, 0049);

Moudy includes a controller module providing validation/verification of codes and relaying lock command to the locks. Moudy does not expressly disclose the controller module is a central server module, but does disclose the box including a communication interface in communication with a merchant server and a customer computer providing order codes and/or instructions in par 0037-0038 and 0042).   
Obaidi discloses an analogous art package delivery method (title, abstract) with authentication information received from a personal authenticator or vehicle communication device by wireless communication such as RFID being relayed to a verification server to check a database for a match and to return a command (indication) to automatically unlock a delivery door allowing central verification of access (par 0011, 0022-0024, 0033, 0050-0051, 0059-0060).  Communication is relayed via an automation hub 104 which also has server functions (figs. 1-2, par 0028).
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Moudy, the controller module is a central server module, in view of Moudy disclosing the box including a communication interface in communication with a merchant server and/or a customer computer that provide order codes and/or instructions and in view of Obaidi disclosing relaying authentication information to a verification server and receiving access command from the server to provide central verification of access.

Regarding claim 3, Moudy discloses the steps of:
providing a user access device and a recipient-authentication module (providing user 
(providing RFID keycard/tag, keyboard and/or computer to input user security code at inside user interface 154, RFID sensor 304 and/or computer port in pars par 0033, 0042-0043, 0049);
managing at least one user profile with the controller module, wherein the user profile includes an access code (order delivery instructions with user security code maintained by the controller module in pars 0040, 0043-0049);
receiving an entered code from the user access device with the recipient- authentication module (controller module receives user code via inside user interface 154,  
appending the entered code into the user unlocking request with the recipient-authentication module before step (F) (adding user code from keypad, tag/key/card reader and/or computer port to communication for controlling and tracking access in pars 0033, 0042, 0046, 0049);
relaying the user unlocking request from the recipient-authentication module to the controller module during step (F) (communicating the entered user security code to the controller module in pars 0033, 0042, 0046, 0049);
comparing the entered code to the access code with the controller module in order to verify the entered code with the access code (controller validates user security code in 0033, 0042, 0046, 0049);
executing step (G), if the entered code is verified by the access code (unlock inside lock to allow user to open second door if user code is valid in par 0028, 0033, 0042, 0046, 0049).
Moudy includes a server generating the delivery instructions with security codes (par 0037), but does not expressly disclose comparison/ validation at the server.
Obaidi discloses an analogous art package delivery method (title, abstract) with authentication information received from a personal authenticator or vehicle communication device by wireless communication such as RFID being relayed to a verification server to check a database for a match and to return a command (indication) to automatically unlock a delivery door allowing central verification of access (par 0011, 0022-0024, 0033, 0050-0051, 0059-0060).  Communication is relayed via an automation 
Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, the managing and comparing at the central sever in view of Moudy disclosing the box including a communication interface in communication with a merchant server and/or a customer computer that provide codes and/or instructions and in view of Obaidi disclosing relaying authentication information to a server and receiving access command from the server to provide central verification of access.
Regarding claim 4, Moudy discloses the steps of:
providing a user access device (providing RFID keycard/tag, keyboard and/or computer to input user security code at inside user interface 154, RFID sensor 304 and/or computer port in pars par 0033, 0042-0043, 0049);
managing at least one user profile with the central server module, wherein the user profile includes an access code (order delivery instructions with user security code maintained by the controller module in pars 0040, 0043-0049);
receiving an entered code with the user access device (receive user code via inside user interface 154,  RFID sensor 304, and/or computer port in pars par 0033, 0042-0043, 0049);
appending the entered code into the user unlocking request with the user access 
relaying the user unlocking request from the user access device to the central server module during step (F) (communicating the entered user security code to the controller module in pars 0033, 0042, 0046, 0049);
comparing the entered code to the access code with the central server module in order to verify the entered code with the access code (controller validates user security code in 0033, 0042, 0046, 0049);
executing step (G), if the entered code is verified by the access code (unlock inside lock to allow user to open second door if user code is valid in par 0028, 0033, 0042, 0046, 0049).
Moudy includes a server generating the delivery instructions with security codes (par 0037), but does not expressly disclose comparison/ validation at the server.
Obaidi discloses an analogous art package delivery method (title, abstract) with authentication information received from a personal authenticator or vehicle communication device by wireless communication such as RFID being relayed to a verification server to check a database for a match and to return a command (indication) to automatically unlock a delivery door allowing central verification of access (par 0011, 0022-0024, 0033, 0050-0051, 0059-0060).  Communication is relayed via an automation hub 104 which also has server functions (figs. 1-2, par 0028).  The hub includes an account management module with user registration information and authentication 
Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, the managing and comparing at the central sever in view of Moudy disclosing the box including a communication interface in communication with a merchant server and/or a customer computer that provide codes and/or instructions and in view of Obaidi disclosing relaying authentication information to a server and receiving access command from the server to provide central verification of access.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moudy (US 2009/0201198) and Obaidi (US 2018/0089917) as applied above and further in view of Le (US 2006/0087427)
Regarding claim 5, Moudy discloses the steps of:
providing the courier vehicle with a contactless electronic tag (providing delivery person with wireless RFID tag in par 0041 where the delivery person/service is shown as a truck in fig. 6);
executing step (C), if the vehicle-authentication module detects the contactless electronic (authenticating the delivery person/ vehicle by communicating ID from the RFID tag (par 0041).
Obaidi also discloses authentication from reading an RFID tag and forwarding the ID to a server for verification (par 0016, 0018, 0022, 0033) 

Le discloses an analogous art method of identification by reading RFID tags mounted on vehicles (title, abstract).  The tag may be mounted externally or internally (par 0020).  
Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the contactless tag externally mounted to a vehicle in view of Le disclosing such as an obvious location for an RFID tag for the same purpose of identification.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moudy (US 2009/0201198) and Obaidi (US 2018/0089917) as applied above and further in view of Shannon (US 2001/0045449).
Moudy disclosing a keypad as an input alternative or addition to key reader (par 0033), but does not expressly disclose the keypad on the vehicle side.
Shannon discloses an analogous art delivery box and method (title, abstract).  The box includes dual access (abstract, fig. 4, par 0031).  With lock (50, 50a) on the vehicle (delivery) side operated manually (keyboard, keypad) and/or other mechanism such as a key, smart card, or the like (par 0027, 0034-0037, 0041, 0044) 
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, the steps of:

receiving a courier input through the manual input device during step (B);
executing step (C), if the courier input matches the access code in view of Moudy disclosing a keypad as an input alternative or addition to key reader and in view of Shannon disclosing keypad on the vehicle (delivery) side as an input alternative or addition to key reader for delivery and in view of Obaidi disclosing comparison locally as alternative or addition to relaying to central server for verification. 
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein a manual access lock is operatively integrated into the vehicle-side door of the computerized dual-access storage box in view of Moudy disclosing a keypad as an input alternative or addition to key reader and in view of Shannon disclosing keypad on the vehicle (delivery) side as an input alternative or addition to key reader for delivery.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moudy (US 2009/0201198) and Obaidi (US 2018/0089917) as applied above and further in view of Byers (US 2016/0235236).
Byers discloses an analogous art delivery method with secure storage box including a plurality of offset markers (beacons) to align a delivery vehicle for parking (landing) position loading the box (pars 0022, 0042, 0052).  The delivery vehicle may be 
Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein a plurality of markers is externally inscribed onto the computerized dual-access storage box, and wherein the plurality of markers is positioned offset from each other in order to delineate an ideal parking position for the courier vehicle in view of Byers disclosing a box with plural beacons to align the delivery vehicle.
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the courier vehicle is an autonomous vehicle, and wherein the vehicle-side door is automatically closed by the computerized dual-access storage box until the autonomous vehicle is not detected by the vehicle-authentication module after step (F) in view of Byers disclosing autonomous vehicles and automatic closing for autonomous, secure delivery.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moudy (US 2009/0201198) and Obaidi (US 2018/0089917) as applied above and further in view of Huxter (US 2002/0103653).
Huxter discloses an analogous art delivery method that prompts the delivery 
Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the courier vehicle is a driver-operated vehicle, and wherein the vehicle-side door prompts to be manually closed after step (F) in view of Huxter disclosing prompting the delivery person to close the door to secure the package.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sone (US 6204763), Gentry (US 2002/0147919), Simms (US 2016/0140496) and Choi (US 2017/0213187) disclose dual access delivery boxes and delivery methods. Kucharczyk (US 2001/0050615), Ogilvie (US 6344796) and Turner (US 2015/01379464) disclose unattended delivery systems and methods.  Kutas (US 2018/0352987) and Nandakumar (US 2019/0259232) disclose curbside boxes.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edwin C. Holloway, III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 9:00 to 5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

6/28/2021							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683